DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This office action is in response to the filing of the RCE on 01/27/2021.
Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments
do not apply to the new ground(s) of rejection and/or new combination of references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tankard (US 2004/005215; cited on PTO-892 dated 05/07/2020) in view of Huomo (US 2011/0285362).
Regarding claim 1, Tankard discloses a power conversion device (e.g. Fig. 8), comprising: 
a direct current (DC) power source (e.g. DC source connectable to + and – in Fig. 8; for example DC power source 11 in Fig. 1);  
a full-bridge circuit having first upper and lower arms having an upper element and a lower element (e.g. MA and MB in Fig. 8) and second upper and lower arms having an upper element and a lower element (e.g. MC and MD in Fig. 8), 
wherein the first upper and lower arms and the second upper and lower arms are electrically connectable to a first device (e.g. device connectable via 16 in Fig. 8; for example device 12 in Fig. 1), and 
ON resistances of the upper element (e.g. MA in Fig. 8) of the first upper and lower arms (e.g. MA and MB in Fig. 8) and the lower element (e.g. MD in Fig. 8) of the second upper and lower arms (e.g. MC and MD in Fig. 8) are smaller than ON resistances of the lower element (e.g. MB in Fig. 8) of the first upper and lower arms (e.g. MA and MB in Fig. 8) and the upper element (e.g. MC in Fig. 8) of the second upper and lower arms (e.g. MC and MD in Fig. 8) (see paragraphs [0023] and [0042]); specifically, in cited A and MD have a higher current rating than elements (switches) MB and MC; it is clear that higher current rating implies lower ON resistance and vice versa, this being an intrinsic property of MOS type elements such as MA-MD in Tankard, this intrinsic property being recognized by applicant as well in paragraph [0016] of the specification); and
a controller (e.g. controller driving MA-MD in Fig. 8; for example controller 14 in Fig. 1) configured to set an ON time ratio of the upper element (e.g. MA in Fig. 8) of the first upper and lower arms (e.g. MA and MB in Fig. 8) and the lower element (e.g. MD in Fig. 8) of the second upper and lower arms (e.g. MC and MD in Fig. 8)  to be higher than an ON time ratio of the lower element (e.g. MB in Fig. 8) of the first upper and lower arms (e.g. MA and MB in Fig. 8) and the upper element (e.g. MC in Fig. 8) of the second upper and lower arms (e.g. MC and MD in Fig. 8)(see paragraph [0038]; the cited portion states that in motoring mode MA and MD are switched on while MB and MC are not switched on, which clearly demonstrates that at that time the ON time ratio of MA the upper element of the first upper and lower arms and MD the lower element of the second upper and lower arms is higher than the ON time ratio of MB the lower element of the first upper and lower arms and MC the upper element of the second upper and lower arms).

Huomo teaches the controller (e.g. 204 in Fig. 4; see paragraphs [0078]-[0086]) configured to set a first current (e.g. refer to Figs. 5c and 5f reproduced and annotated below) flowing through the upper element (e.g. 400a in Fig. 4) of the first upper and lower arms (e.g. 400a and 400c in Fig. 4) and the lower element (e.g. 400d in Fig. 4) of the second upper and lower arms (e.g. 400b and 400d in Fig. 4) during a first time period (e.g. refer to Figs. 5c and 5f reproduced and annotated below) to be higher than a second current (e.g. refer to Figs. 5c and 5f reproduced and annotated below) flowing through the lower element (e.g. 400c in Fig. 4) of the first upper and lower arms (e.g. 400a and 400c in Fig. 4) and the upper element (e.g. 400b in Fig. 4) of the second upper and lower arms (e.g. 400b and 400d in Fig. 4) during a second time period (e.g. refer to Figs. 5c and 5f reproduced and annotated below) by setting an ON time ratio of the upper element (e.g. 400a in Fig. 4) of the first upper and lower arms (e.g.  and the lower element  (e.g. 400d in Fig. 4)  of the second upper and lower arms (e.g. 400b and 400d in Fig. 4) to be higher than an ON time ratio (e.g. refer to Figs. 5c and 5f reproduced and annotated below)  of the lower element (e.g. 400c in Fig. 4)  of the first upper and lower arms (e.g. 400a and 400c in Fig. 4) and the upper element  (e.g. 400b in Fig. 4) of the second upper and lower arms (e.g. 400b and 400d in Fig. 4).

    PNG
    media_image1.png
    464
    1265
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to configure the power conversion device of Tankard to have an operating mode, as taught by Huomo, for the advantage of being able to provide reactive compensation for inductive loads, such as a motor, and thus improving power factor (Huomo; Abstract and paragraphs [0004]). 
Regarding claim 2, Tankard and Huomo teach all the claim limitations as applied above (see rejection of claim 1). In addition, Tankard discloses the power conversion device according to claim 1 (e.g. Fig. 8), wherein switching losses of the lower element (e.g. MB in Fig. 8) of the first upper and lower arms (e.g. MA and MB and the upper element (e.g. MC in Fig. 8) of the second upper and lower arms (e.g. MC and MD in Fig. 8) are smaller than switching losses of the upper element (e.g. MA in Fig. 8) of the first upper and lower arms (e.g. MA and MB in Fig. 8) and the lower element (e.g. MD in Fig. 8) of the second upper and lower arms (e.g. MC and MD in Fig. 8) (e.g. MC and MD in Fig. 8) (see paragraphs [0023] and [0042]); specifically, in cited paragraphs Tankard discloses  that elements (switches) MA and MD have a higher current rating than elements (switches) MB and MC; it is clear that higher current rating implies higher switching loss and lower current rating implies lower switching loss, this being an intrinsic property of MOS type elements such as MA-MD in Tankard, this intrinsic property being recognized by applicant as well in paragraph [0016] of the specification).  
Regarding claims 3, Tankard and Huomo teach all the claim limitations as applied above (see rejection of claim 1). In addition, Tankard discloses the power conversion device according to claim 1 (e.g. Fig. 8), wherein the lower element (e.g. MB in Fig. 8) of the first upper and lower arms (e.g. MA and MB in Fig. 8) and the upper 22element (e.g. MC in Fig. 8) of the second upper and lower arms (e.g. MC and MD in Fig. 8) are metal-oxide-semiconductor (MOS) type elements, and 
the upper element (e.g. MA in Fig. 8) of the first upper and lower arms (e.g. MA and MB in Fig. 8) and the lower element (e.g. MD in Fig. 8) of the second upper and lower arms (e.g. MC and MD in Fig. 8) are elements in which conduction loss occurs by a forward voltage due to a diode (e.g. intrinsic A and MD- in Fig. 8; see paragraphs [0022] and [0041]).  
Regarding claim 4, Tankard and Huomo teach all the claim limitations as applied above (see rejection of claim 2). In addition, Tankard discloses the power conversion device according to claim 2 (e.g. Fig. 8), wherein the lower element (e.g. MB in Fig. 8) of the first upper and lower arms (e.g. MA and MB in Fig. 8) and the upper 22element (e.g. MC in Fig. 8) of the second upper and lower arms (e.g. MC and MD in Fig. 8) are metal-oxide-semiconductor (MOS) type elements, and 
the upper element (e.g. MA in Fig. 8) of the first upper and lower arms (e.g. MA and MB in Fig. 8) and the lower element (e.g. MD in Fig. 8) of the second upper and lower arms (e.g. MC and MD in Fig. 8) are elements in which conduction loss occurs by a forward voltage due to a diode (e.g. intrinsic body diode of MA and MD- in Fig. 8; see paragraphs [0022] and [0041]).  
Regarding claim 5, Tankard and Huomo teach all the claim limitations as applied above (see rejection of claim 1). In addition, Tankard discloses a system (e.g. Fig. 8), comprising: 
the power conversion device according to claim 1 (e.g. Fig. 8); and 
the first device (e.g. device connectable via 16 in Fig. 8; for example device 12 in Fig. 1) connected to the power conversion device (e.g. Fig. 8), wherein the first device (e.g. device connectable via 16 in Fig. 8; for example device 12 in Fig. 1) is configured to: 
(e.g. supplying current to the phase winding during motoring mode; see paragraphs [0024], [0038]-[0039]) in which the upper element (e.g. MA in Fig. 8) of the first upper and lower arms (e.g. MA and MB in Fig. 8) and the lower element (e.g. MD in Fig. 8) of the second upper and lower arms (e.g. MC and MD in Fig. 8) are turned on, and 
respond with a second load (e.g. returning current to the supply during motoring mode; see paragraphs [0024], [0038]-[0039]) which is smaller than the first load in a state in which the lower element (e.g. MB in Fig. 8) of the first 23upper and lower arms (e.g. MA and MB in Fig. 8) and the upper element (e.g. MC in Fig. 8) of the second upper and lower arms (e.g. MC and MD in Fig. 8) are turned on.  
Regarding claim 6, Tankard and Huomo teach all the claim limitations as applied above (see rejection of claim 2). In addition, Tankard discloses a system (e.g. Fig. 8), comprising: 
the power conversion device according to claim 2 (e.g. Fig. 8); and 
the first device (e.g. device connectable via 16 in Fig. 8; for example device 12 in Fig. 1) connected to the power conversion device (e.g. Fig. 8), wherein the first device (e.g. device connectable via 16 in Fig. 8; for example device 12 in Fig. 1) is configured to: 
respond with a first load in a state (e.g. supplying current to the phase winding during motoring mode; see paragraphs [0024], [0038]-[0039]) in which the upper element (e.g. MA in Fig. 8) of the first upper and (e.g. MA and MB in Fig. 8) and the lower element (e.g. MD in Fig. 8) of the second upper and lower arms (e.g. MC and MD in Fig. 8) are turned on, and 
respond with a second load (e.g. returning current to the supply during motoring mode; see paragraphs [0024], [0038]-[0039]) which is smaller than the first load in a state in which the lower element (e.g. MB in Fig. 8) of the first 23upper and lower arms (e.g. MA and MB in Fig. 8) and the upper element (e.g. MC in Fig. 8) of the second upper and lower arms (e.g. MC and MD in Fig. 8) are turned on.  
Regarding claim 7, Tankard and Huomo teach all the claim limitations as applied above (see rejection of claim 3). In addition, Tankard discloses a system (e.g. Fig. 8), comprising: 
the power conversion device according to claim 3 (e.g. Fig. 8); and 
the first device (e.g. device connectable via 16 in Fig. 8; for example device 12 in Fig. 1) connected to the power conversion device (e.g. Fig. 8), wherein the first device (e.g. device connectable via 16 in Fig. 8; for example device 12 in Fig. 1) is configured to: 
respond with a first load in a state (e.g. supplying current to the phase winding during motoring mode; see paragraphs [0024], [0038]-[0039]) in which the upper element (e.g. MA in Fig. 8) of the first upper and lower arms (e.g. MA and MB in Fig. 8) and the lower element (e.g. MD in Fig. 8) of the second upper and lower arms (e.g. MC and MD in Fig. 8) are turned on, and 
(e.g. returning current to the supply during motoring mode; see paragraphs [0024], [0038]-[0039]) which is smaller than the first load in a state in which the lower element (e.g. MB in Fig. 8) of the first 23upper and lower arms (e.g. MA and MB in Fig. 8) and the upper element (e.g. MC in Fig. 8) of the second upper and lower arms (e.g. MC and MD in Fig. 8) are turned on.  
Regarding claim 8, Tankard and Huomo teach all the claim limitations as applied above (see rejection of claim 4). In addition, Tankard discloses a system (e.g. Fig. 8), comprising: 
the power conversion device according to claim 4 (e.g. Fig. 8); and 
the first device (e.g. device connectable via 16 in Fig. 8; for example device 12 in Fig. 1) connected to the power conversion device (e.g. Fig. 8), wherein the first device (e.g. device connectable via 16 in Fig. 8; for example device 12 in Fig. 1) is configured to: 
respond with a first load in a state (e.g. supplying current to the phase winding during motoring mode; see paragraphs [0024], [0038]-[0039]) in which the upper element (e.g. MA in Fig. 8) of the first upper and lower arms (e.g. MA and MB in Fig. 8) and the lower element (e.g. MD in Fig. 8) of the second upper and lower arms (e.g. MC and MD in Fig. 8) are turned on, and 
respond with a second load (e.g. returning current to the supply during motoring mode; see paragraphs [0024], [0038]-[0039]) which is smaller than the first load in a state in which the lower element (e.g. MB in Fig. of the first 23upper and lower arms (e.g. MA and MB in Fig. 8) and the upper element (e.g. MC in Fig. 8) of the second upper and lower arms (e.g. MC and MD in Fig. 8) are turned on.  
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tankard (US 2004/005215; cited on PTO-892 dated 05/07/2020) in view of Huomo (US 2011/0285362), further in view of Kim et al. (US 2011/0061411; cited on PTO-892 dated 10/29/2020).
Regarding claim 9, Tankard and Huomo teach all the claim limitations as applied above (see rejection of claim 5). In addition, Tankard discloses the system (e.g. Fig. 8), wherein the first device (e.g. device connectable via 16 in Fig. 8; for example device 12 in Fig. 1) includes: a winding (e.g. 16 in Figs. 1 and 8) which is electrically connected to the power conversion device (e.g. Fig. 8).  In addition, Tankard discloses wherein the first device can be a linear machine where the moving part travels linearly (see paragraph [0044]).
However, Tankard and Huomo appear to fail to expressly disclose wherein the first device is a compressor including: a piston configured to compress and expand a fluid by a reciprocating motion, and including a winding which is electrically connected to the power conversion device. 
Kim teaches the system (e.g. Figs. 3-8 and 12; see paragraphs [0082]-[0104]) wherein the first device is a compressor (e.g. Fig. 12) including: a piston (e.g. 36 in in Fig. 12) configured to compress and expand a fluid (e.g. refrigerant in compression space P in Fig. 12) by a reciprocating motion, (e.g. 44a in Fig. 12) which is electrically connected to the power conversion device (e.g. conversion device of Figs. 6-8). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to configure the device of the system of the combination of Tankard and Huomo to be a compressor, as taught by Kim, as a matter of intended use. In addition, it should be noted that Tankard discloses that the device may be a linear machine, and one skilled in the art would recognize that a compressor of the type claimed is a linear machine. Moreover, it should be noted that applicant recognizes in paragraphs [0008] and [0027] of the specification that the device being a compressor in merely an example not a requirement.
  Regarding claim 10, Tankard and Huomo teach all the claim limitations as applied above (see rejection of claim 6). In addition, Tankard discloses the system (e.g. Fig. 8), wherein the first device (e.g. device connectable via 16 in Fig. 8; for example device 12 in Fig. 1) includes: a winding (e.g. 16 in Figs. 1 and 8) which is electrically connected to the power conversion device (e.g. Fig. 8).  In addition, Tankard discloses wherein the first device can be a linear machine where the moving part travels linearly (see paragraph [0044]).
However, Tankard and Huomo appear to fail to expressly disclose wherein the first device is a compressor including: a piston configured to compress and expand a fluid by a reciprocating motion, and including a winding which is electrically connected to the power conversion device. 
Kim teaches the system (e.g. Figs. 3-8 and 12; see paragraphs [0082]-[0104]) wherein the first device is a compressor (e.g. Fig. 12) including: (e.g. 36 in in Fig. 12) configured to compress and expand a fluid (e.g. refrigerant in compression space P in Fig. 12) by a reciprocating motion, and including a winding (e.g. 44a in Fig. 12) which is electrically connected to the power conversion device (e.g. conversion device of Figs. 6-8). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to configure the device of the system of the combination of Tankard and Huomo to be a compressor, as taught by Kim, as a matter of intended use. In addition, it should be noted that Tankard discloses that the device may be a linear machine, and one skilled in the art would recognize that a compressor of the type claimed is a linear machine. Moreover, it should be noted that applicant recognizes in paragraphs [0008] and [0027] of the specification that the device being a compressor in merely an example not a requirement.
Regarding claim 11, Tankard and Huomo teach all the claim limitations as applied above (see rejection of claim 7). In addition, Tankard discloses the system (e.g. Fig. 8), wherein the first device (e.g. device connectable via 16 in Fig. 8; for example device 12 in Fig. 1) includes: a winding (e.g. 16 in Figs. 1 and 8) which is electrically connected to the power conversion device (e.g. Fig. 8).  In addition, Tankard discloses wherein the first device can be a linear machine where the moving part travels linearly (see paragraph [0044]).
However, Tankard and Huomo appear to fail to expressly disclose wherein the first device is a compressor including: a piston configured to compress and expand a fluid by a reciprocating motion, and including a winding which is electrically connected to the power conversion device. 
(e.g. Figs. 3-8 and 12; see paragraphs [0082]-[0104]) wherein the first device is a compressor (e.g. Fig. 12) including: a piston (e.g. 36 in in Fig. 12) configured to compress and expand a fluid (e.g. refrigerant in compression space P in Fig. 12) by a reciprocating motion, and including a winding (e.g. 44a in Fig. 12) which is electrically connected to the power conversion device (e.g. conversion device of Figs. 6-8). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to configure the device of the system of the combination of Tankard and Huomo to be a compressor, as taught by Kim, as a matter of intended use. In addition, it should be noted that Tankard discloses that the device may be a linear machine, and one skilled in the art would recognize that a compressor of the type claimed is a linear machine. Moreover, it should be noted that applicant recognizes in paragraphs [0008] and [0027] of the specification that the device being a compressor in merely an example not a requirement.
Regarding claim 12, Tankard and Huomo teach all the claim limitations as applied above (see rejection of claim 8). In addition, Tankard discloses the system (e.g. Fig. 8), wherein the first device (e.g. device connectable via 16 in Fig. 8; for example device 12 in Fig. 1) includes: a winding (e.g. 16 in Figs. 1 and 8) which is electrically connected to the power conversion device (e.g. Fig. 8).  In addition, Tankard discloses wherein the first device can be a linear machine where the moving part travels linearly (see paragraph [0044]).
However, Tankard and Huomo appear to fail to expressly disclose wherein the first device is a compressor including: a piston configured to compress and expand a fluid by 
Kim teaches the system (e.g. Figs. 3-8 and 12; see paragraphs [0082]-[0104]) wherein the first device is a compressor (e.g. Fig. 12) including: a piston (e.g. 36 in in Fig. 12) configured to compress and expand a fluid (e.g. refrigerant in compression space P in Fig. 12) by a reciprocating motion, and including a winding (e.g. 44a in Fig. 12) which is electrically connected to the power conversion device (e.g. conversion device of Figs. 6-8). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to configure the device of the system of the combination of Tankard and Huomo to be a compressor, as taught by Kim, as a matter of intended use. In addition, it should be noted that Tankard discloses that the device may be a linear machine, and one skilled in the art would recognize that a compressor of the type claimed is a linear machine. Moreover, it should be noted that applicant recognizes in paragraphs [0008] and [0027] of the specification that the device being a compressor in merely an example not a requirement.
Regarding claim 13, Tankard, Huomo and Kim teach all the claim limitations as applied above (see rejection of claim 9). In addition, Kim teaches the system(e.g. Figs. 3-8 and 12; see paragraphs [0073]-[0074] and [0082]-[0104]), wherein the compressor (e.g. Fig. 12) is configured to: 
compress the fluid (e.g. refrigerant in compression space P in Fig. 12) in the state (e.g. Fig. 7) in which the upper element (e.g. SW1 in Fig. 7) of the first upper and lower arms (e.g. SW1 and SW2 in Fig. 7) and the (e.g. SW4 in Fig. 7) of the second upper and lower arms (e.g. SW3 and SW4 in Fig. 7) are turned on (e.g. Fig. 7 depicts the operating states providing the required current direction for compression operation), and expand the fluid (e.g. refrigerant in compression space P in Fig. 12) in the state (e.g. Fig. 8) in which the lower element (e.g. SW2 in Fig. 8) of the first upper and lower arms (e.g. SW1 and SW2 in Fig. 8) and the upper element (e.g. SW3 in Fig. 8) of the second upper and lower arms (e.g. SW3 and SW4 in Fig. 8)  are turned on (e.g. Fig. 8 depicts the operating states providing the required current direction for expansion/decompression operation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to configure the device of the system of the combination of Tankard and Huomo to be a compressor, as taught by Kim, as a matter of intended use. In addition, it should be noted that Tankard discloses that the device may be a linear machine, and one skilled in the art would recognize that a compressor of the type claimed is a linear machine. Moreover, it should be noted that applicant recognizes in paragraphs [0008] and [0027] of the specification that the device being a compressor in merely an example not a requirement. Furthermore, it should be noted that the claim operation is a well-known operation (see US 5,749,226, Figs. 14-17; US 2007/0107708, Fig. 34, paragraph [0205]).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
-regarding claim 14, wherein the controller is further configured to: cause the compressor to compress the fluid with the first current during the first time period; and cause the compressor to expand the fluid with the second current during the second time period.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN LABOY whose telephone number is (571) 272-1054.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I. L./
Examiner, Art Unit 2839

	/THIENVU V TRAN/                                       Supervisory Patent Examiner, Art Unit 2839